DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-12, is/are filed on 12/16/2020 are currently pending. Claim(s) 1-9, and 12 is/are withdrawn, 10-11 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 11/16/22 is acknowledged. Claim(s) 1-9, and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford (US 4551249 A) in view of Dewaele (WO 2008014237 A2).


    PNG
    media_image1.png
    247
    778
    media_image1.png
    Greyscale


Regarding claim 10, Shackelford teaches column (10A, fig. 1) and a column body that is filled with a filler to separate a component contained in a sample that is filtered by the filter device. Wherein the column comprises a i) a first filter 38; ii) a first retaining member 24 that has a hollow shape, the first filter 38 being fitted inside the first retaining member; (col.4, lines 18-20); iii) a second filter 34 iv) a second retaining member (chamber 32 mentioned in line 16 of col.4 which is formed by protrusions of 22) that is disposed downstream of the first filter 38 and that has a hollow shape, the second filter 34 being fitted inside the second retaining member 22; a second filter 34 is located in chamber 34 formed by protrusions of stopper/retainer 22 as shown in figure 1 (col.4, lines 15-18) v) a spacer that has a hollow shape, that is disposed between the first retaining member and the second retaining member, that maintains a non-contact state between the first filter 38 and the second filter 34, a stopper 22 is also a spacer; it has a hollow shape defined by passage 30 and a chamber 32; vi) and that includes a first contact portion contacting the first filter 38 (see contacting points in figure 1 of 22 to 38). 
Shackelford may not teach decreasing pore size in flow direction from the first filter to a second filter. However, this very well-known in the art. Dewaele discloses in figure 2 a pre-filter consisting of two filter elements 14, 15 with decreasing pore size in flow direction indicated by the arrow (paragraph 19, first sentence). This prevents clogging to the downstream filters. It would have been obvious to one of ordinary skill to have employed to techniques of Dewaele in Shackelford for the aforesaid advantages.
Regarding claim 11, Shackelford teaches further comprising: an upstream filter structure (i.e. 12) including the first filter, the first retaining member, the second filter, the second retaining member, and the spacer; and a cap (72, 74) that is mounted to the column body so as to clamp the upstream filter structure between the cap and the column body  (col.4, lines 40-55).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777